Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No amendment.
The previous restriction and rejections have been maintained and repeated.

Claim Rejections - 35 USC § 102
Claim(s) 1-5 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamano et al. (US 5304578).
Tamano (claims, abs., 1:15-25, 3:30-40, Table 1-2, 7:25-68, 8:1-15, Comp. Ex. 7) discloses a polyurethane formulation comprising a catalyst of N-tetramethylguanidine (TMG) salt of carbonic acid (reaction product of carbon dioxide and water) and water as solvent. As shown in Table 1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
the MDI part can be calculated as:
100 parts polyol (MW 5091, OH# 33)	OH mole of polyol=33/56*100/1000=0.0589
8 parts of ethylene glycol (EG)			OH mol of EG=8/62*2=0.258
Total OH mole=0.2589+0.258=0.3269 		NCO mole =0.3169*1.05=0.3328
Weight of NCO=0.3328*42=13.978		part of crude MDI=13.978/31%=45.09
Polyol wt%=100/(100+8+45.09+2)=64.5%	

Catalyst wt%=2/(100+8+45.09+2)=1.3%.
	The disclosed catalyst would inherently be latent for showing the same structure. Tamano is silent on the intended use of "adhesive” of claim 1.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In this particular case, no compositional difference between the claimed and disclosed composition, and the disclosed composition would inherently be capable of performed the claimed intended use.

	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant argued Tamano’s catalyst is not intended to be a latent catalyst and Tamano’s formulation is not intended to be an adhesive.  The applicant argued Tamano does not teach using carbon dioxide. 
Tamano (8:10-11) teaches a catalyst of N-tetramethylguanidine (TMG) salt of carbonic acid (reaction product of carbon dioxide and water).  Carbon dioxide is merely a process limitation.  However, claim(s) 1-5 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, there is no structural difference between the claimed and disclosed N-tetramethylguanidine (TMG) salt of carbonic acid.  The applicant may delete water form the claimed component iii) to overcome the rejection.
The examiner asserts a formulation has been claimed for this application, and “adhesive” and “latent” merely an intended use.  Tamano discloses a formulation that meets the claimed one in terms of composition and components (polyurethane and catalyst).  The disclosed catalyst would inherently be latent for showing the same structure.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In this particular case, no compositional difference between the claimed and disclosed composition, and the disclosed composition would inherently be capable of performed the claimed intended use. Tamano does not teach an adhesive, but Tamano does not exclude the intended use of adhesive either.  The applicant fails to show Tamano teaching away from the application. Applicant’s response appears to be argumentative without showing evidence. 


	Therefore, the previous restriction and 103 rejections have been maintained and repeated.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/SHANE FANG/Primary Examiner, Art Unit 1766